Bell, J.
This action was brought by John Sedgwick, as plaintiff, against Jerome F. Culp and James B. Jackson, defendants, for the purpose of quieting the title in said Sedgwick to one-half of section 19, twp. 11, N. of R. 61 W. of 6 p. m., in Weld county, Colorado.
At the trial plaintiff offered in evidence, as color of title, a treasurer’s tax deed to the land in question without showing that notice of the intention of said Sedgwick to apply for a treasurer’s deed had been given as required by law, or that the assessed value of the property was such as to make the giving of notice unnecessary. The tax deed was admitted to be void upon its face. The deed offered was excluded by the court, and, thereupon, the plaintiff was denied the benefit of his plea of the statute of limitation based upon his possession and payment of taxes for seven successive years under claim and color of title made in good faith.
*567At this term of court, in the case of James B. Jackson v. Eric Larson et al., No. '3789, the identical treasurer’s deed here involved was under consideration, and was held to be admissible in evidence as color of title, and the decision in that case on that point is decisive of this case also, and for the reasons here given we hold that the court erred in excluding said deed as evidence of color of title, and the judgment must be reversed.

Reversed and Remanded.

Cunningham, P. J., dissenting.
King, J., specially concurring.